DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al (US 2018/0155311).
With regard to Claim 1, Burger et al (Burger) discloses the separation of chiral isomers, particularly tocopherols through the use of supercritical carbon dioxide and specific chiral phases as a stationary phase (Abstract). Burger discloses a method for the chiral separation of stereoisomers of α-tocopherol or α-tocopheryl acetate in a sample, the method comprising a. providing a sample comprising at least one stereoisomer of α-tocopherol or α-tocopheryl acetate (Abstract, [0015], [0235]).
Burger discloses b. contacting said sample with a column chromatography device comprising a first column having an interior portion at least partially filled with an immobilized stationary phase, wherein the immobilized stationary phase comprises amylose tris(3,5-dimethylphenylcarbamate), cellulose tris(3,5-dimethylphenylcarbamate), or cellulose tris(3-chloro-4-methylphenylcarbamate) ([0029], [0235]).
Burger discloses c. flowing a mobile phase through the immobilized stationary phase for a period of time, the mobile phase comprising carbon dioxide ([0029], [0235]).
Burger discloses d. eluting the at least one stereoisomer of α-tocopherol or α-tocopheryl acetate from the immobilized stationary phase in the mobile phase ([0148], [0235]).
Burger discloses e. detecting the presence of the at least one stereoisomer of α-tocopherol or α-tocopheryl acetate using a detector ([0148]).
With regard to Claim 2, Burger discloses wherein the sample comprises all-rac- α-tocopherol or all-rac-α-tocopheryl acetate ([0015], [0235]).
With regard to Claim 3, Burger discloses wherein the sample comprises RRR-α-tocopherol and other stereoisomers of α-tocopherol, the method comprising separating the RRR-α-tocopherol from the other stereoisomers of α-tocopherol ([0235]-[0236]).
With regard to Claim 4, Burger discloses wherein the sample is a dietary supplement, a food, a food ingredient, or a medicine ([0020], [0235]).
With regard to Claim 5, Burger discloses wherein no sample derivatization is performed ([0235], in Example 1, no sample derivatization is performed).
With regard to Claim 6, Burger discloses wherein the immobilized stationary phase comprises amylose tris(3,5-dimethylphenylcarbamate) or cellulose tris(3,5-dimethylphenylcarbamate) ([0029], [0235], amylose tris(3,5-dimethylphenylcarbamate)).
With regard to Claim 7, Burger discloses wherein the eluting is performed under isocratic conditions ([0235], Example 1 is performed under isocratic conditions).
With regard to Claim 9, Burger discloses wherein the mobile phase further comprises a co-solvent ([0134]).
With regard to Claim 10, Burger discloses wherein the co-solvent is selected from the group consisting of methanol, ethanol, isopropanol, acetonitrile, water, and combinations thereof ([0134]). 
With regard to Claim 11, Burger discloses wherein the co-solvent is present in the mobile phase in an amount up to about 15% by volume ([0136]).
With regard to Claim 17, Burger discloses wherein a column temperature is from about 10 to about 50°C ([0143]).
With regard to Claim 18, Burger discloses further comprising identifying the source of α-tocopherol as natural or synthetic ([0101]).
With regard to Claim 19, Burger discloses wherein the sample comprises RRR-α-tocopherol, the method further comprising quantitatively determining a concentration of the RRR-α-tocopherol in the sample ([0015], [0177]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al (US 2018/0155311), as applied to the claims above, in view of West (“Enantioselective separations with supercritical fluids – review”).
With regard to Claim 8, Burger discloses all the limitations in the claims as set forth above. Burger discloses that is it preferable to add certain solvents as modifiers to the mobile phase ([0134]). However, Burger is silent to wherein the eluting is performed under gradient conditions. 
West discloses a review of separations of enantiomers achieved with supercritical fluids (Abstract). West discloses that as the eluting strength of pure carbon dioxide is not large enough for most solutes of interest to drug discovery, it is common practice to use a co-solvent or modifier in proportions varying from 1 to 50 v/v % in isocratic or gradient elution mode (Page 103/Section 4.1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the eluting of Burger is performed under gradient conditions, as taught by West, since it is common practice to use a co-solvent or modifier in gradient elution mode, yielding only predictable results in the art.
With regard to Claim 16, Burger discloses all the limitations in the claims as set forth above. Burger discloses flowing the mobile phase through the immobilized stationary phase at flow rates of 3 and 4 mL/min ([0235], [0248]). However, Burger is silent to wherein flowing the mobile phase through the immobilized stationary phase is performed at a flow rate from about 0.5 mL/min to about 2 mL/min.
West discloses a review of separations of enantiomers achieved with supercritical fluids (Abstract). West discloses that flow rate employed nowadays typically vary between 2 and 5 mL/min (Page 106/Section 4.3). West further discloses that when very short analysis time is desired, further increasing the flow rate is possible with supercritical fluid chromatography, thanks to high diffusivity of the solutes, ensuring that reasonable column efficiency can be maintained (Page 106/Section 4.3).
Therefore, while West teaches that common flow rates are between 2 and 5 mL/min, which overlaps with the claimed flow rate from about 0.5 mL/min to about 2 mL/min, West also teaches that flow rate may be changed according to short or long the desired analysis times may be (Page 106/Section 4.3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein flowing the mobile phase of Burger through the immobilized stationary phase is performed at a flow rate from about 0.5 mL/min to about 2 mL/min, as taught by West, since the claimed range overlaps with common flow rates in SFC, yielding only predictable results in the art, and since the flow rate may be changed according to how short or long the analysis times are desired to be.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al (US 2018/0155311), as applied to the claims above, in view of Roy et al (“Ramifications and insights on the role of water in chiral sub/supercritical fluid chromatography”).
With regard to Claim 14, Burger discloses all the limitations in the claims as set forth above. Burger discloses that methanol is most preferable to add as a co-solvent to the mobile phase due to improved separation selectivity ([0134]). In addition, Burger discloses that water does not show the beneficial effect of improved separation selectivity as a co-solvent ([0137]).
However, Burger is silent to wherein the co-solvent is methanol and water.
Roy discloses that more than 40 cosolvents have been used with carbon dioxide to alter its solvation strength (Abstract). Roy discloses that addition of a small amount of water to a carbon dioxide/methanol mobile phase demonstrates a decrease in retention times, decrease in organic solvent consumption, and significant improvement of nonlinear tailing peaks into fronting ones (Abstract). Roy discloses slight improvements in separation efficiency on an amylose tris(3,5-dimethylphenylcarbamate) column (Page 14675, Figure 2A and Column 1), as used in Burger. Roy discloses that the results on randomly chosen compounds advocate for the incorporation of small amounts of water in all protocols performed using supercritical fluid chromatography method development, including when analysis time must be reduced without using an excessive amount of methanol (Paragraph between pages 14676-77). Finally, Roy discloses that while water may cause a decrease in selectivity and retention factor, those decreases are more than compensated by the increase in efficiency (Page 14678, Column 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the co-solvent in the method of Burger is methanol and water, as taught by Roy, for slight improvements in separation efficiency on the preferred amylose tris(3,5-dimethylphenylcarbamate) column of Burger. Furthermore, it would be obvious to one of ordinary skill to add water to a carbon dioxide/ methanol mobile phase since, while water may cause a decrease in selectivity and retention factor, those decreases are more than compensated by the increase in efficiency, as taught by Roy.
With regard to Claim 15, modified Burger is silent to wherein the mobile phase is 97% carbon dioxide and 7% by volume of a mixture of methanol and water in a ratio by volume of 98:2.
Roy discloses a series of experiments as shown in Figure 2A which explore the gains in efficiency with neutral analyte hydrobenzoin on an amylose tris(3,5-dimethylphenylcarbamate) column according to various percentages of water added to various percentages of methanol in carbon dioxide mobile phase (Page 14675, Figure 2A). Roy discloses that addition of a small amount of water to a carbon dioxide/methanol mobile phase demonstrates a decrease in retention times, decrease in organic solvent consumption, and significant improvement of nonlinear tailing peaks into fronting ones (Abstract). As shown by the experiments Figure 2A, optimizing the amount of methanol and the amount of water in the carbon dioxide mobile phase for a desired gain in efficiency involves only routine experimentation in the art.
As the gain in efficiency for separating stereoisomers of α-tocopherol on an amylose tris(3,5-dimethylphenylcarbamate) column is a variable that can be modified, among others, by optimizing the amount of methanol and water in a carbon dioxide mobile phase, the amounts of methanol and water in the mobile phase would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed mobile phase of 97% carbon dioxide and 7% by volume of a mixture of methanol and water in a ratio by volume of 98:2 cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the amount of methanol and water in the method of modified Burger to obtain the desired gain in efficiency (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burger et al (US 2018/0155311), as applied to the claims above, in view of Schudel (US 3,455,959).
With regard to Claim 20, Burger discloses all the limitations in the claims as set forth above. However, Burger is silent to further comprising converting any α-tocopheryl esters which may be present in said sample to α-tocopherol, wherein the converting comprises subjecting the sample to saponification conditions.
Schudel discloses chromane compounds having the absolute configuration [2R,4’R,8’R] are produced by the acidic cyclization of benzoquinone starting materials having the same configuration (Abstract). Schudel discloses the products have the same configuration and vitamin E activity as natural α-tocopherol (Abstract).
Schudel discloses that when cyclization is carried out using a mineral acid, [2R,4’R,8’R]-α-tocopherol is directly obtained (C2/L37-38). However, Schudel discloses, if an alkanoyl halide is used, the chromane derivatives can be converted into corresponding tocopheryl esters, which, in turn, can be converted to [2R,4’R,8’R]-α-tocopherol in a known manner, for example, by saponification (C2/L38-47).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the method of Burger to further comprise converting any α-tocopheryl esters which may be present in said sample to α-tocopherol, wherein the converting comprises subjecting the sample to saponification conditions, as taught by Schudel, in order to determine the total amount of biologically active α-tocopherol (i.e., [2R,4’R,8’R]-α-tocopherol) in a sample.


Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Burger et al states that acetonitrile as a co-solvent in supercritical fluid chromatography for separation of stereoisomers of α-tocopherols does not show the improvement in selectivity of the separation which alcohol co-solvents show ([0137]). Furthermore, Roy et al do not show that acetonitrile as a co-solvent in supercritical fluid chromatography exhibits an improvement in separation efficiency for amylose tris(3,5-dimethylphenylcarbamate) in the same manner as water as a co-solvent does (Page 14675, Figure 2A and Column 1). Finally, West states that acetonitrile as a co-solvent in supercritical fluid chromatography for enantiomeric separations is of little use since its low hydrogen-bonding capabilities rarely provide satisfactory results, usually providing long retention times and poor peak shapes, unless some additives are used or if it is included in a ternary mixture with another alcohol (Page 103, Column 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777